                     IN THE UNITED STATES DISTRICT COtJRT -FOR              iourt-Ve^'^-"' '■
                           THE SOUTHERN DISTRICT OF GEpRGJA
                                        SAVANNAH DIVISION
                                                                            ?Su-R 20 Fh :2: 06
CEDRIC REYNOLDS,                                                        CLERK

         Petitioner,

V.                                                                  CASE     NOS.    CV416-194
                                                                                     CV414-136
UNITED STATES OF AMERICA,


         Respondent.



                                               ORDER


     Before         the    Court        is     the         Government's         Motion     to     Dismiss


Petitioner        Cedric    Reynolds'          Motion        to   Vacate      Judgment      (Doc.    35)

(Doc. 36. )     Petitioner has responded in opposition to the Government's

Motion     to     Dismiss.       (Doc.       37. )    After       careful       consideration,          the

Government's motion             (Doc.    36)    is GRANTED.            As   a result.      Petitioner's

Motion to Vacate Judgment                (Doc.       35)    is DISMISSED.

      In   his Motion           to Vacate          Judgment,        Petitioner        argues    that    the

judgment entered against him in his criminal case                                   (CR412-239)     should

be vacated based on the Supreme Court's decision in Rehaif v. United

States,     139    S.     Ct.    2191,       204     L.     Ed.   2d    594     (2019) .    (Doc.      35.)

Specifically,        Petitioner         argues       that     his    conviction        for possession

of a firearm by a prohibited person should be vacated because,                                       after




^ Unless otherwise stated, all citations are to Petitioner's civil
docket on this Court's electronic filing system, CV416-194.
